          Case 1:19-cv-01020-CJN Document 10 Filed 06/05/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAMPAIGN LEGAL CENTER,

               Plaintiff,

                       v.                             Civ. A. No. 19-1020 (APM)

UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

               Defendant.

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Order of May 22, 2019 (ECF No. 9), Plaintiff Campaign Legal

Center (“CLC”) and Defendant U.S. Immigration and Customs Enforcement (“ICE”)

(collectively, “the Parties”) submit the following Joint Status Report:

   1. Plaintiff filed its Complaint under the Freedom of Information Act (“FOIA”) on April 11,

       2019 (ECF No. 1). Defendant answered on May 16, 2019 (ECF No. 8).

   2. ICE has completed its search, which has resulted in 476 pages of potentially responsive

       records and one Excel spreadsheet.

   3. ICE expects to produce any responsive, non-exempt documents to CLC by June 28, 2019.

   4. The Parties do not anticipate that an Open America stay will be necessary in this case.

   5. The Parties will confer regarding potential summary judgment briefing after CLC receives

       and has an opportunity to review ICE’s production. The Parties propose to provide the

       Court with another Joint Status Report by July 26, 2019, proposing a briefing schedule or

       other additional action.
         Case 1:19-cv-01020-CJN Document 10 Filed 06/05/19 Page 2 of 2




Dated: June 5, 2019.                      Respectfully submitted,

                                          /s/Adav Noti
                                          Adav Noti (D.C. Bar No. 490714)
                                          Danielle M. Lang (D.C. Bar No. 1500218)
                                          Jonathan M. Diaz* (N.Y. Bar Member)
                                          Campaign Legal Center
                                          1101 14th Street, N.W.
                                          Suite 400
                                          Washington, D.C. 20005
                                          Telephone: 202-736-2200
                                          Email: anoti@campaignlegal.org
                                          Email: dlang@campaignlegal.org
                                          Email: jdiaz@campaignlegal.org

                                          *admitted pro hac vice
                                          Attorneys for Plaintiff

                                          JESSIE K. LIU, D.C. Bar No. 472845
                                          U.S. Attorney for the District of Columbia

                                          DANIEL F. VAN HORN, D.C. Bar No. 924092
                                          Chief, Civil Division

                                          By:    /s/ Scott Leeson Sroka________
                                                 SCOTT LEESON SROKA
                                                 Member of New York Bar
                                                 Assistant United States Attorney
                                                 555 Fourth Street, N.W.
                                                 Washington, D.C. 20530
                                                 Telephone: 202-252-7113
                                                 Email: Scott.Sroka@usdoj.gov

                                                 Attorneys for Defendant
